UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-7240



ROBERT T. MORGAN,

                                            Petitioner - Appellant,

          versus


FRANK C. SIZER, JR.; ATTORNEY GENERAL FOR THE
STATE OF MARYLAND; UNITED STATES PAROLE
COMMISSION,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-99-407-AW)


Submitted:   February 24, 2000              Decided:   March 1, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Robert T. Morgan, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert T. Morgan seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999) and order denying his motion for relief from

judgment.     We have reviewed the record and the district court’s

opinion and find no reversible error.     Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.    See Morgan v. Sizer, No. CA-99-407-AW (D.

Md. June 23 & July 14, 1999*).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




     *
       Although the district court’s order is marked as “filed” on
July 12, 1999, the district court’s records show that it was
entered on the docket sheet on July 14, 1999. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2